DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 04/05/2021.
Response to Amendment
3. 	Applicant’s arguments, under 103 Rejection, in remarks ‘Pg. 4 L17-23 and L24-26’ and ‘Pg 5 L1-3 and 5-14’, filed on 04/05/2021, with respect to the rejection(s) of claim(s) 15-20 under D’Angelo et al. (US Pat 6005378) and Hilbourne (US Pat 4318040)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please, see below rejection under 103. 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 15-16, 18-20 are rejected under 35 U.S.C 103 as being unpatentable over D’Angelo et al. (US Pat 6005378, referred as Kevin from here forth), in view of Miyakoshi et al. (“Miyakoshi”, US Pub 2014/0284714).
Regarding claims 15, 19, Kevin teaches (Fig. 1b-c) a reference voltage circuit comprising: 
one or more depletion type transistors (32, 36); 
one or more enhancement type transistors (34, 38) which is connected in series with the depletion type transistor (at node 44 and/or output 66); and 
an output terminal (at node 44 and/or output 66, both output reference voltage) directly coupled to the location where the enhancement type transistor (34, 38) is connected in series with the depletion type transistor (32, 36), the output terminal configured to output the reference voltage of the reference voltage circuit, 

the one or more depletion type transistors (32, 36) and the one or more enhancement type transistors (34, 38) being arranged in the form (in series diode configuration).
However, Kevin fails to teach the form using common centroid configurations.
However, Miyakoshi teaches (Fig, 1, 8, Para 3, 14, 18, 22 and 70) the form using common centroid configurations for two transistors (individual units 805 formed of a sense switch 803 and a main switch 804 are disposed point-symmetrically to each other. Hence, the center of gravity of all the disposed main switches and sense switches can be positioned at the center of the IC chip- PARA 70; and two transistor unit cells of same or different sizes, where one unit may comprise of one single switch, where other unit one comprising plural switches, and as each one distributed or positioned on the substrate uniformly and line/point symmetrically, in order to create common centroid, ABSTRACT).
Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention was made to have modified Kevin’s taught two depletion and enhanced transistors being arranged in point-symmetrical arrangements to form a common centroid, as disclosed by Miyakoshi, as doing so reduces overall variations, keeping overall IC chip to be smaller, while distributing the mass of the switches evenly on the chip, maintaining more balanced linear or angular momentum of the IC chip and consequently reducing cost, as taught by Miyakoshi (abstract and Para 70).
Regarding claim 18, Kevin teaches a source of at least one of the one or more the depletion type transistors (32) is directly connected to a drain of at least one of the one or more enhancement type transistors (38).
Regarding claim 20, Kevin teaches the one or more depletion type transistors (32, 36) comprises plurality of transistors and the one or more enhancement type transistors (38, 34) comprises a plurality of enhancement type transistors.
Regarding claim 16, Kevin teaches one or more the depletion type transistors (32, 36) and the one or more enhancement type transistors (38, 34) are arranged. 
However, Kevin, fails to teach the two switch arrangements in point-symmetrically.
However, Miyakoshi teaches (Fig, 1, 8, Para 3, 14, 18, 22 and 70) the two switch arrangements in point-symmetrically (individual units 805 formed of a sense switch 803 and a main switch 804 are disposed point-symmetrically to each other. Hence, the center of gravity of all the disposed main switches and sense switches can be positioned at the center of the IC chip- PARA 70; and two transistor unit cells of same or different sizes, where one unit may comprise of one single switch, where other unit one comprising plural switches, and as each one distributed or positioned on the substrate uniformly and line/point symmetrically, in order to create common centroid, ABSTRACT).
Thus, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention was made to have modified Kevin’s taught two depletion and enhanced transistors being arranged in point-symmetrical arrangements to form a common centroid, as disclosed by Miyakoshi, as doing so reduces overall variations, keeping overall IC chip to be smaller, while distributing the mass of the switches evenly on the chip, maintaining more balanced linear or angular momentum of the IC chip and consequently reducing cost, as taught by Miyakoshi (abstract and Para 70).
6. 	Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Kevin (US Pat 6005378), in view of Miyakoshi (US Pub 2014/0284714) and Toda et al. (“Toda”, US Pub 2015/0214359).
Regarding claim 17, Kevin teaches the one or more depletion type transistors (32, 36) and the one or more enhancement type transistors (38, 34) are arranged in a symmetry. 
However, Kevin and Miyakoshi fail to teach two transistors being arranged in linear symmetry.
However, Toda teaches (Fig. 1, 3-4, PARA 10, 11, 28, 46) two transistors (TR1, TR2) being arranged in a linear symmetry (Para 28).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage reference circuit of Kevin and Miyakoshi to arrange transistors in a line symmetry, as disclosed by Toda, as doing so would have improved in suppressing abnormal current in the semiconductor device, as taught by Toda (abstract).
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        07/08/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838